      Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 1 of 23



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
ALLISON DEXTER, a/k/a ALLISON      )
DEXTER-GALVIN,                     )
                                   )
                    Plaintiff,     )
                                   )               Civil Action
v.                                 )               No. 19-10572-PBS
                                   )
DEALOGIC, LLC,                     )
                                   )
                    Defendant.     )
___________________________________)


                         MEMORANDUM AND ORDER

                             July 26, 2019

Saris, C.J.

                             INTRODUCTION

     Plaintiff Allison Dexter brings this civil action against

her former employer, Defendant Dealogic, LLC (“Dealogic”), to

challenge her termination in March 2018. She alleges that

Dealogic retaliated against her after she raised concerns with

senior executives about the quality of the company’s product and

its deceptive marketing. She also claims Dealogic terminated her

because she became pregnant and discriminated against her on the

basis of gender by requiring her to sign a noncompetition

agreement as a condition of her severance package. Finally, she

alleges that she endured a hostile work environment due to her



                                    1
      Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 2 of 23



gender. She raises a host of statutory and common law theories

in her six-count complaint.

     After hearing, the Court ALLOWS IN PART and DENIES IN PART

Dealogic’s motion to dismiss (Docket No. 23).

                               BACKGROUND

     The following factual background comes from the complaint

and attached exhibits and must be taken as true at this stage.

See Newman v. Lehman Bros. Holdings Inc., 901 F.3d 19, 25 (1st

Cir. 2018).

     Dexter, a woman in her early thirties, resides in Cohasset,

Massachusetts. She has worked in sales and marketing since

graduating from college. In 2015, two business contacts asked

her to work as a sales executive at their new company, A2

Access. They had developed a platform for private equity firms

and wanted Dexter to help build relationships with firms around

Boston. She accepted the offer.

     Before Dexter began the job, A2 Access was acquired by

Dealogic, a London-based company offering a financial markets

platform to financial firms. On September 28, 2015, Dexter

agreed to become a sales executive in Dealogic’s Boston office.

Her employment with Dealogic was at will. She began the position

in January 2016. Around this time, certain unspecified senior

executives at Dealogic questioned her hiring, as well as that of

another Boston-based female sales executive, saying that they

                                    2
      Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 3 of 23



were likely to “get married, have kids and leave the Company.”

Dkt. No. 22 ¶¶ 18-19 (“FAC”). The complaint does not explain how

or when Dexter learned of this comment but notes that the other

female sales executive informed human resources about it when

she left the company.

     During her orientation, Dexter realized the product she

would be promoting was not as complete as Dealogic had told her

when they were discussing her potential employment.

Nevertheless, she pitched the product to investment institutions

in Boston throughout 2016. She made some sales, but Dealogic was

unable to deliver a product that performed as promised.

Customers therefore began to cancel their orders.

     On December 17, 2016, Dexter met with Teri Hawksworth,

Dealogic’s global head of sales and coverage. Hawksworth asked

Dexter why she was unable to “land big investors” in the Boston

area. FAC ¶ 30. Dexter explained that the ongoing problems with

the product were hurting its marketability and sales. Hawksworth

had not previously been aware of these problems. Two days later,

John Dunchick, Dealogic’s chief business development officer,

learned of Dexter’s meeting with Hawksworth and admonished

Dexter that “it was bad for [her] career to highlight product

concerns to senior executives.” FAC ¶¶ 31-32 (alteration in

original). Still, Dexter earned an overall score of 3.2 out of

5.0 in her January 2017 annual performance review, which was

                                    3
      Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 4 of 23



considered “Solid Performance: good work, meeting expectations.”

FAC ¶ 33. She received a number of positive comments, including

that her “work this year [was] going to pay off.” FAC ¶ 34.

     Throughout 2017, while Dexter refused to misrepresent the

capabilities of the company’s product to prospective clients,

she frequently observed other Dealogic personnel making false

statements about the product’s functionality. For example,

Dunchick and Michael Muniz, the global head of sales and account

management, provided false information about nonexisting product

capabilities during a sales pitch to one of Dexter’s business

contacts in April 2017. Dexter threatened to report them to

senior executives but did not do so. Shortly thereafter,

Hawksworth and Muniz told Dexter she was being reassigned from

her sales executive position to an account management role. The

new position involved lower pay and a different bonus structure

based strictly on her ability to retain clients. Hawksworth

explained that the company thought her strong business

relationships would allow her to better retain clients in this

new role. Dexter continued to feel uncomfortable with Dealogic’s

misleading statements about its product and made repeated

attempts to raise the issue with management.

     In August 2017, Dealogic held a number of meetings to

address its product issues. Afterwards, two sales executives who

had spoken up about their concerns with the product were placed

                                    4
      Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 5 of 23



on performance improvement plans. Senior executives prohibited

account managers from interacting with high risk clients to

avoid communications that might trigger those clients to

terminate their contracts with Dealogic. Despite her concerns

about this new policy, Dexter received a 3.1 out of 5.0 in her

January 2018 annual performance review, again showing “Solid

Performance: good work, meeting expectations.” FAC ¶ 45. Because

of her strong client retention rate, she earned a $12,500 bonus

for fiscal year 2017.

     Dexter learned in November 2017 that she was pregnant with

her first child. In February 2018, she told Greg Young, the head

of onboarding and her former manager, about her pregnancy. He

reassured her she had continued job security with Dealogic. She

told her other colleagues about her pregnancy the next month.

Shortly thereafter, on March 21, 2018, Dunchick and Brianna

Markey, the head of human resources, informed her she was being

terminated as part of a reduction in force and there were no

other positions available for her. Dexter alleges that Dealogic

planned to rebrand the account management position with a new

title and hire younger men who did not know about the product

problems and would not leave to have children. Dealogic offered

Dexter a severance package conditioned on her execution of a

one-year noncompetition agreement. She rejected the severance

package because of this condition. Two of Dexter’s male

                                    5
      Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 6 of 23



colleagues who were let go around the same time, including

Young, were not required to sign noncompetition agreements in

exchange for severance.

     After receiving authorization from the Massachusetts

Commission Against Discrimination, Dexter filed suit against

Dealogic in state court on February 11, 2019. Dealogic removed

the suit to federal court on the basis of diversity

jurisdiction. On May 15, 2019, Dexter filed an amended complaint

narrowing her causes of action to six: retaliation (Count I),

gender and pregnancy discrimination and hostile work environment

in violation of Mass. Gen. Laws ch. 151B, § 4 (Count II),

wrongful termination (Count III), breach of the implied covenant

of good faith and fair dealing (Count IV), breach of oral

contract/promissory estoppel (Count V), and civil conspiracy

(Count VI). Dealogic has moved to dismiss the amended complaint

in its entirety.

                          STANDARD OF REVIEW

     When faced with a motion to dismiss for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6), a court

must set aside any statements that are merely conclusory and

examine only the pleader’s factual allegations. See Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009). “When there are well-pleaded

factual allegations, a court should assume their veracity and

then determine whether they plausibly give rise to an

                                    6
      Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 7 of 23



entitlement to relief.” Id. A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 678.

                               DISCUSSION

I.   Retaliation (Count I)

     In Count I, Dexter alleges that her demotion and

termination were unlawful retaliation in violation of the

Massachusetts Whistleblower Act (“MWA”), Mass. Gen. Laws ch.

149, § 185, for raising concerns about and refusing to

participate in Dealogic’s attempts to misrepresent the nature of

its product to customers. The MWA bars public employers from

retaliating against employees who object to or refuse to

participate in unlawful activity. Id. § 185(b)(3); Pierce v.

Cotuit Fire Dist., 741 F.3d 295, 303 (1st Cir. 2014). The MWA

applies only to public sector employers. See Mass. Gen. Laws ch.

149, § 185(a)(2) (defining “employer” as “the commonwealth, and

its agencies or political subdivisions”). Because Dealogic is

private company, Dexter cannot maintain an MWA claim. See

Cabi v. Bos. Children’s Hosp., 161 F. Supp. 3d 136, 158-59 (D.

Mass. 2016) (dismissing an MWA claim because it was brought

against a nonpublic employer); Ahanotu v. Mass. Turnpike Auth.,

466 F. Supp. 2d 378, 395-96 (D. Mass. 2006) (same). Accordingly,

Count I is dismissed.

                                    7
       Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 8 of 23



II.   Mass. Gen. Laws ch. 151B (Count II)

      Dexter raises two sets of claims under Mass. Gen. Laws ch.

151B in Count II: 1) gender and pregnancy discrimination and

2) a hostile work environment. The Court addresses the two

theories in turn.

      A.   Gender and Pregnancy Discrimination

      To state a claim for employment discrimination under

Massachusetts law, the plaintiff must allege “that she is a

member of a protected class, she suffered harm as a result of an

employer’s adverse employment action, and the employer harbored

discriminatory animus, which was the determinative cause of the

adverse action.” Weber v. Cmty. Teamwork, Inc., 752 N.E.2d 700,

711 (Mass. 2001). Both gender and pregnancy are protected

classes. See Mass. Gen. Laws ch. 151B, § 4(1). Massachusetts

courts define “adverse employment action” broadly to include any

effect on the terms, conditions, or privileges of employment

that is “substantial enough to have materially disadvantaged an

employee.” Yee v. Mass. State Police, 121 N.E.3d 155, 161-62

(Mass. 2019) (quoting Psy-Ed Corp. v. Klein, 947 N.E.2d 520, 530

(Mass. 2011)). Terms of employment include explicit or implied

contractual terms between the employer and employee. Id. at 160

n.6. An employee suffers a material disadvantage “when objective

aspects of the work environment are affected” that would be

“apparent to a reasonable person in the employee’s position.”

                                     8
      Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 9 of 23



Id. at 162 (quoting King v. City of Boston, 883 N.E.2d 316, 323

(Mass. App. Ct. 2008)).

     Dexter contends that Dealogic discriminated against her in

two ways: 1) terminating her once she became pregnant;1 and

2) requiring her, but not her male colleagues, to sign a

noncompetition agreement as a condition of receiving a severance

package. In support of the first theory, Dexter alleges she

received positive performance reviews for two years and then was

terminated shortly after informing her colleagues she was

pregnant. She also claims Dealogic management questioned the

employment of young women who might become pregnant and planned

to hire men to fill the rebranded sales roles. These factual

allegations raise a plausible inference that Dealogic terminated

her because of her gender and pregnancy.

     Dealogic points out that Dexter does not specifically plead

that any decisionmaker involved in her termination knew she was

pregnant. A plaintiff need not, however, “allege every fact

necessary to win at trial,” as long as “the allegations of the


1    To the extent Dexter alleges Dealogic violated Mass. Gen.
Laws ch. 151B by demoting or terminating her in retaliation for
raising product and marketing concerns, this theory fails to
state a claim because she was not engaged in protected activity.
See Mole v. Univ. of Mass., 814 N.E.2d 329, 338 n.13 (Mass.
2004) (explaining that protected activity includes opposing
unlawful employment discrimination, filing a complaint,
testifying or assisting in an employment discrimination
proceeding, and assisting or encouraging others in opposing
employment discrimination).
                                    9
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 10 of 23



complaint make the claim as a whole at least plausible.”

Garayalde-Rijos v. Municipality of Carolina, 747 F.3d 15, 24

(1st Cir. 2014) (quotations omitted). Dexter’s allegation that

she told her colleagues about her pregnancy shortly before her

termination supports a plausible inference that the

decisionmakers knew of her pregnancy.

     Dealogic also argues that Dexter alleges elsewhere in her

complaint that she was terminated for raising her product and

marketing concerns, not because of gender or pregnancy

discrimination. This discrepancy does not justify dismissal of

her adequately pleaded discrimination claim because a “plaintiff

may present as many claims . . . as [she] has, even if they are

inconsistent with each other.” McGrath v. Town of Sandwich, 169

F. Supp. 3d 251, 256 (D. Mass. 2015) (citing Fed. R. Civ. P.

8(d)(3)).

     In support of her second theory, Dexter alleges that, while

she was required to sign a noncompetition agreement as a

condition of her severance package, two male colleagues who were

let go around the same time were not. A requirement to sign a

noncompetition agreement affects the terms of employment between

an employer and employee and would be material to a reasonable

employee. This theory therefore adequately alleges an adverse

employment action to support a claim of gender and pregnancy

discrimination. And the fact that two male colleagues did not

                                   10
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 11 of 23



have to sign a noncompetition agreement renders plausible the

inference that Dealogic imposed this requirement on Dexter due

to her gender and pregnancy.

     Dealogic asks the Court to ignore the allegations about the

noncompetition agreement because the draft severance agreement

Dexter attached to her complaint appears to waive Dealogic’s

right to enforce her “non-competition obligations as set forth

in Dealogic Standard Non-Competition Agreement.” Dkt. No. 22-6

¶ 10. Dealogic points out that this term contradicts Dexter’s

allegation that the noncompetition agreement was a requirement

of her acceptance of the severance package. See Clorox Co.

P.R. v. Proctor & Gamble Commercial Co., 228 F.3d 24, 32 (1st

Cir. 2000) (“It is a well-settled rule that when a written

instrument contradicts allegations in the complaint to which it

is attached, the exhibit trumps the allegations.” (quotation

omitted)). While the exhibit does appear to contradict her

allegations, Dexter claims someone in human resources told her

she had to sign a noncompetition agreement as a condition of her

severance. The record is unclear on this point, and the Court

cannot resolve this factual dispute on a motion to dismiss.

     B.   Hostile Work Environment

     Dexter also alleges that she endured a hostile work

environment based on her gender and pregnancy. See Coll.-Town,

Div. of Interco, Inc. v. MCAD, 508 N.E.2d 587, 590-91 (Mass.

                                   11
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 12 of 23



1987) (recognizing that an employee may bring a hostile work

environment claim under Mass. Gen. Laws ch. 151B). “A hostile

work environment is one that is so ‘pervaded by harassment or

abuse, with the resulting intimidation, humiliation, and

stigmatization’” that it “poses a formidable barrier to the full

participation of an individual in the workplace.” Pelletier v.

Town of Somerset, 939 N.E.2d 717, 731 n.32 (Mass. 2010) (quoting

Cuddyer v. Stop & Shop Supermarket Co., 750 N.E.2d 928, 937

(Mass. 2001)).

     Determining whether a work environment is hostile requires

a fact-specific analysis of the “frequency of the discriminatory

conduct; its severity; whether it is physically threatening or

humiliating, or a mere offensive utterance; and whether it

unreasonably interferes with an employee’s work performance.”

Thompson v. Coca-Cola Co., 522 F.3d 168, 180 (1st Cir. 2008)

(quoting Faragher v. City of Boca Raton, 524 U.S. 775, 787-88

(1998)) (applying Massachusetts law).

     The sole harassment or abuse based on gender or pregnancy

that Dexter specifically alleges in her complaint is a comment

by unnamed senior executives that she should not have been hired

because she would just “get married, have kids and leave the

Company.”2 FAC ¶¶ 18-19. While the complaint indicates that they


2    In her discussion of the hostile work environment claim,
Dexter includes Dunchick’s statement to her that “it was bad for
                                   12
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 13 of 23



made this comment when she was hired and that a colleague

mentioned the comment to human resources when she left the

company, Dexter does not allege when she herself learned about

it. The only reasonable inference from this omission is that she

did not learn about the comment until afterwards. She therefore

cannot plausibly claim that the comment affected her ability to

participate in the workplace. See Aponte-Rivera v. DHL Sols.

(USA), Inc., 650 F.3d 803, 808 (1st Cir. 2011) (noting that

under Title VII the offensive conduct “must create . . . the

plaintiff’s subjective perception that the environment is

abusive”). Dexter therefore fails to state a claim for a hostile

work environment.

III. Wrongful Termination (Count III)

     In Count III, Dexter pleads a claim of wrongful termination

in violation of public policy. “The baseline common law rule in

Massachusetts is that an employer may lawfully terminate a

relationship with an at-will employee at any time -- for any

reason, for no reason, and even for a reason that might be seen

by some as unwise or unkind.” Murray v. Warren Pumps, LLC, 821



[her] career to highlight product concerns to senior
executives.” FAC ¶ 32 (alteration in original). She fails to
explain why this statement contributed to a hostile work
environment based on her gender or pregnancy. See Roy v. Correct
Care Sols., LLC, 914 F.3d 52, 62 (1st Cir. 2019) (explaining
that a hostile work environment claim under Title VII requires
harassment directed at the plaintiff at least in part due to her
membership in a protected class like gender)
                                   13
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 14 of 23



F.3d 77, 89 (1st Cir. 2016). Massachusetts law recognizes an

exception to this rule to “protect[] at-will employees from

terminations that conflict with sufficiently important and

clearly defined public policies.” Id. Courts interpret this

public policy exception narrowly to avoid altering the baseline

rule of at-will employment. Barbuto v. Advantage Sales & Mktg.,

LLC, 78 N.E.3d 37, 50 (Mass. 2017). The dispositive question “is

whether a well-established public policy is served by denying

the employer the right freely to discharge an employee for

engaging in particular conduct.” Shea v. Emmanuel Coll., 682

N.E.2d 1348, 1349 (Mass. 1997). Whether discharging an at-will

employee for engaging in particular conduct violates public

policy is a question of law for the court, and an at-will

employee bears the burden of showing that it does. Murray, 821

F.3d at 90.

     Massachusetts courts have delineated three categories of

justifications for termination of an at-will employee that

violate public policy: 1) “asserting a legally guaranteed right

(e.g., filing workers’ compensation claim)”; 2) “doing what the

law requires (e.g., serving on a jury)”; 3) and “refusing to do

that which the law forbids (e.g., committing perjury).” Id. at

89 (quoting Smith-Pfeffer v. Superintendent of Walter E. Fernald

State Sch., 533 N.E.2d 1368, 1371 (Mass. 1989)). An employee may

also recover if she is terminated for performing certain

                                   14
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 15 of 23



important public deeds not strictly required by the law. Id. For

example, employees are protected from discharge when they make

“an internal complaint . . . about the alleged violation of the

criminal law,” Shea, 682 N.E.2d at 1350, or “report, resist, or

refuse to participate in activity that presents a threat to

public health or safety,” Surprise v. Innovation Grp.,

Inc./First Notice Sys., Inc., 925 F. Supp. 2d 134, 148 (D. Mass.

2013).

     On the other hand, “the public policy exception does not

protect at-will employees from termination for performing

generally socially desirable duties or for raising workplace

complaints about internal company matters.” Murray, 821 F.3d at

89-90; see also Shea, 682 N.E.2d at 1350 (explaining that an

employer is not liable for terminating an employee who makes an

“internal complaint about company policies or the violation of

company rules”). “Nor does it extend so far as to cover all acts

by an employee that are directed to illegal, unsafe, or

unethical conduct.” Surprise, 925 F. Supp. 2d at 148. For

example, while Massachusetts law may protect an at-will employee

who raises concerns about serious instances of fraud, see

Mello v. Stop & Shop Cos., 524 N.E.2d 105, 108 (Mass. 1988)

(leaving open the possibility that “a discharge for

whistleblowing concerning false claims against manufacturers and

suppliers” could support a wrongful termination claim), an

                                   15
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 16 of 23



employer may terminate an employee who speaks up about defective

products that do not threaten public health or safety,

Mistishen v. Falcone Piano Co., 630 N.E.2d 294, 295-96 (Mass.

App. Ct. 1994) (rejecting a claim of wrongful termination based

on an employee’s internal concerns that her employer was selling

defective pianos in violation of Mass. Gen. Laws ch. 93A because

her concerns ultimately involved the internal company policy of

whether to honor its warranties).

      Dexter’s complaint includes vague allegations that

Dealogic’s product did not work as advertised and that she felt

she had to make misrepresentations about the product to sell it

to prospective customers. She does not, however, plead what

precisely was wrong with the product or what specific

misstatements she felt she had to make. Her claims that other

Dealogic employees made false and misleading marketing claims

about the product are equally vague. Dexter’s nebulous

allegations are insufficient to support a reasonable inference

that Dealogic fired her for raising concerns about a serious

fraud in the marketing of its product, as opposed to internal

issues the company had creating the platform. Dexter’s wrongful

termination claim is therefore dismissed.3


3    To the extent Dexter’s wrongful termination claim alleges
that Dealogic fired her based on her gender and pregnancy, it is
duplicative of her claim under Mass. Gen. Laws ch. 151B and must
be dismissed. See Valerio v. Putnam Assocs. Inc., 173 F.3d 35,
                                   16
      Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 17 of 23



IV.   Breach of the Covenant of Good Faith and Fair Dealing
      (Count IV)

      Count IV raises a claim for breach of the implied covenant

of good faith and fair dealing. “[I]mplicit in all Massachusetts

contracts, including contracts for employment at will,”

Artuso v. Vertex Pharm., Inc., 637 F.3d 1, 8 (1st Cir. 2011)

(quoting Harrison v. NetCentric Corp., 744 N.E.2d 622, 629

(Mass. 2001)), the implied covenant “requires that neither party

shall do anything that will have the effect of destroying or

injuring the right of the other party to the fruits of the

contract,” Buffalo-Water 1, LLC v. Fid. Real Estate Co., 111

N.E.3d 266, 279 (Mass. 2018) (quoting T.W. Nickerson, Inc. v.

Fleet Nat’l Bank, 924 N.E.2d 696, 704 (Mass. 2010)).4 However,

“the ‘scope of the covenant is only as broad as the contract

that governs the particular relationship,’” and it “cannot

create rights and duties not otherwise provided for in the

existing contractual relationship.” Id. (quoting T.W. Nickerson,

924 N.E.2d at 704).

      Dexter alleges two breaches of the implied covenant. First,

she claims Dealogic induced her to work for the company by



45-46 (1st Cir. 1999); see also Logie v. MBTA, 323 F. Supp. 3d
164, 175 (D. Mass. 2018) (dismissing a plaintiff’s wrongful
termination claim that was “duplicative of her claim for
unlawful termination based on disability under the ADA”).

4    Because the parties assume Dexter’s employment contract is
governed by Massachusetts law, the Court does as well.
                                    17
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 18 of 23



misrepresenting the quality of its product. Dealogic made no

promises concerning its product in her employment contract,

however, and the implied covenant cannot create a duty owed to

her concerning the quality of the company’s product that does

not already exist in the contract.

     Second, she claims Dealogic terminated her after she became

pregnant even though the company indicated that her position was

secure. But Plaintiff cannot base an implied covenant claim on

her allegation of pregnancy discrimination because Mass. Gen.

Laws ch. 151B “provides the exclusive remedy for employment

discrimination not based on preexisting tort law or

constitutional protections.” Charland v. Muzi Motors, Inc., 631

N.E.2d 555, 559 (Mass. 1994); see also Dyer v. E. Coast Diners,

LLC, 33 F. Supp. 3d 82, 89-90 (D. Mass. 2014) (dismissing an

implied covenant claim alleging sex discrimination because of

Chapter 151B’s exclusivity provision); Edsall v. Assumption

Coll., 367 F. Supp. 2d 72, 78-79 (D. Mass. 2005) (same for a

claim of race and sex discrimination).

     Finally, Massachusetts law recognizes an implied covenant

claim where an employer fails to pay a terminated employee for

work already performed. See Cochran v. Quest Software, Inc., 328

F.3d 1, 8 (1st Cir. 2003). This cause of action does not,

however, “protect interests contingent on an event that has not

occurred,” Harrison, 744 N.E.2d at 631, such as lost

                                   18
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 19 of 23



compensation of any sort for future services, see King v.

Driscoll, 673 N.E.2d 859, 862 (Mass. 1996). Plaintiff’s

complaint is devoid of any allegation that Dealogic did not pay

her compensation due for services already rendered, and she

instead seeks damages for only prospective lost wages, benefits,

and bonuses. See Robert Reiser & Co. v. Scriven, 130 F. Supp. 3d

488, 496 (D. Mass. 2015) (dismissing a counterclaim for breach

of the implied covenant brought by a terminated employee because

he failed to allege that his termination deprived him of

benefits he had already earned). Count IV is therefore

dismissed.

V.   Promissory Estoppel (Count V)

     In Count V, Dexter seeks to recover via promissory

estoppel. A claim for promissory estoppel requires “(1) a

representation intended to induce reliance on the part of a

person to whom the representation is made; (2) an act or

omission by that person in reasonable reliance on the

representation; and (3) detriment as a consequence of the act or

omission.” Wilson v. HSBC Mortg. Servs., Inc., 744 F.3d 1, 14

(1st Cir. 2014) (quoting Sullivan v. Chief Justice for Admin. &

Mgmt. of Trial Court, 858 N.E.2d 699, 711 (Mass. 2006)). The

representation must be an “unambiguous promise” on which the

plaintiff could have reasonably relied. AthenaHealth, Inc. v.



                                   19
      Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 20 of 23



May, 290 F. Supp. 3d 108, 112 (D. Mass. 2018) (quoting Upton v.

JWP Businessland, 682 N.E.2d 1357, 1360 (Mass. 1997)).

      Although Dexter conclusorily asserts that Dealogic made

promises of promotions, compensations, and benefits, she does

not allege any specific promises Dealogic made to her. Her

positive performance reviews were not by themselves an

unambiguous promise of continued employment since her employment

was at will. Her 2017 review noted that her “work this year

[was] going to pay off,” FAC ¶ 34, but this statement is too

vague to serve as an enforceable promise, see AthenaHealth, 290

F. Supp. 3d at 112 (holding that an employer’s promise that an

at-will employee “would have absolutely nothing to worry about

in the transition” was “too ambiguous to be enforceable under

the doctrine of promissory estoppel”). So is Young’s reassurance

that Dexter had continued job security after she told him she

was pregnant. Finally, even if Dealogic made a promise of

continued employment, Dexter fails to allege that she

detrimentally relied on this promise by, for example, declining

another job opportunity. Count V is therefore dismissed.

VI.   Civil Conspiracy (Count VI)

      In Count VI, Dexter raises a claim of true civil

conspiracy, which is “a very limited cause of action in

Massachusetts.” Snyder v. Collura, 812 F.3d 46, 52 (1st Cir.

2016) (quoting Jurgens v. Abraham, 616 F. Supp. 1381, 1386 (D.

                                    20
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 21 of 23



Mass. 1985)). A true conspiracy exists only where the

“defendants, acting in unison, had some peculiar power of

coercion over plaintiff that they would not have had if they had

been acting independently.” Thomas v. Harrington, 909 F.3d 483,

490 n.8 (1st Cir. 2018) (quoting Aetna Cas. Sur. Co. v. P&B

Autobody, 43 F.3d 1546, 1563 (1st Cir. 1994)). Under this

theory, “the ‘wrong’ suffered by the plaintiff is ‘in the

particular combination of the defendants rather than in the

tortious nature of the underlying conduct.’” Snyder, 812 F.3d at

52 (quoting Kurker v. Hill, 689 N.E.2d 833, 836 (Mass. App. Ct.

1998)). The plaintiff therefore need not prove an underlying

tort. See Kurker, 689 N.E.2d at 836. Civil conspiracy requires

an agreement among the co-conspirators; joint acts are not

sufficient by themselves. See Gutierrez v. MBTA, 772 N.E.2d 552,

568 (Mass. 2002).

     Dexter alleges that Dealogic conspired with its executives

to exert a coercive power over her as part of the events leading

to her termination. This claim fails for two reasons. First,

while she alleges a number of independent incidents throughout

her employment (including the comment that the company should

not hire young women, Dunchick telling her she should not

highlight product concerns to senior executives, her demotion to

the account management role, and her termination), she does not

plead any facts that suggest that the various executives

                                   21
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 22 of 23



responsible for these incidents acted pursuant to any agreement

Parallel unlawful activity does not constitute a conspiracy. See

Grant v. John Hancock Mut. Life Ins. Co., 183 F. Supp. 2d 344,

363 (D. Mass. 2002).

     Second, Dexter fails to allege that the unified actions of

the Dealogic executives allowed them to exert a coercive power

over her that they would not have had as individuals.

See Carroll v. Xerox Corp., 294 F.3d 231, 243 (1st Cir. 2002)

(affirming dismissal of a true conspiracy claim alleging that

the plaintiff’s two supervisors conspired to induce him to

accept a job transfer because the complaint did not support an

inference that the two supervisors had a special power of

coercion over him acting in unison). Dexter’s complaint suggests

that all of the executives whose behavior she complains about

were her superiors. They therefore all had coercive power over

her already, and any agreement to act in unison would not have

increased this power. For both reasons, Count VI is dismissed.

                                 ORDER

     For the foregoing reasons, Dealogic’s motion to dismiss

(Docket No. 23) is ALLOWED IN PART and DENIED IN PART. Count I

(retaliation), Count III (wrongful termination), Count IV

(breach of the implied covenant of good faith and fair dealing),

Count V (promissory estoppel), and Count VI (civil conspiracy)

are dismissed in their entirety. Count II (Mass. Gen. Laws ch.

                                   22
     Case 1:19-cv-10572-PBS Document 31 Filed 07/26/19 Page 23 of 23



151B) is dismissed except insofar as Dexter alleges gender and

pregnancy discrimination concerning her termination and

Dealogic’s imposition of a noncompetition agreement.

SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 Chief United States District Judge




                                   23
